COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      Martin Wayne Felts v. The State of Texas

Appellate case number:    01-21-00545-CR

Trial court case number: 250807

Trial court:              County Court at Law No. 1 of Brazoria County

       The Clerk of the Court has examined the clerk’s record and has found that it does not
comport with the Texas Rules of Appellate Procedure in that it does not include a copy of the
county court’s certification of appellant’s right of appeal that corresponds to the county court’s
September 29, 2021 judgment.1 See TEX. R. APP. P. 25.2(a)(2), (d), 34.5(a)(12).

       Consequently, we abate the appeal and remand the cause to the trial court for further
proceedings. Upon remand, the trial court shall secure a proper Certification of Defendant’s Right
of Appeal in compliance with Rule 25.2(d).2 See TEX. R. APP. P. 25.2(d). Once properly


1      The record does contain a Certification of Defendant’s Right of Appeal, but it is dated
       September 9, 2021 and signed by the municipal court judge, which resulted in the appeal
       to the county court at law and its subsequent September 29, 2021 judgment. See TEX. R.
       APP. P. 25.2(a)(2) (requiring trial court to enter certification each time it enters judgment
       or appealable order); Hargesheimer v. State, 182 S.W.3d 906, 912, 913 (Tex. Crim. App.
       2006). The record therefore does not contain a certification that pertains to the county
       court’s September 29, 2021 judgment affirming the judgment of the municipal court.

2      Although the municipal court’s certification states that “this criminal case is a plea-bargain
       case, the defendant waived his right to appeal, and the defendant has NO right of appeal,”
       the record does not support any waiver of the right to appeal, as there is no reporter’s record
       reflecting an oral waiver after appellant was sentenced and the clerk’s record contains no
       documents establishing a bargained-for waiver. See Ex parte Broadway, 301 S.W.3d 694,
       699 (Tex. Crim. App. 2009); Ex parte Delaney, 207 S.W.3d 794, 799–800 (Tex. Crim.
       App. 2006); Monreal v. State, 99 S.W.3d 615, 616 (Tex. Crim. App. 2003). Appellant did,
       in fact, appeal to the county court, which affirmed the municipal court’s judgment; it did
       not dismiss the appeal for want of jurisdiction. Further, a plea bargain is complete at the
       time a defendant enters his plea of guilty in exchange for deferred adjudication. See
completed and executed, the certification shall be included in a supplemental clerk’s record. See
TEX. R. APP. P. 34.5(c)(2). The county court shall cause the supplemental clerk’s record to be filed
with the Clerk of this Court no later than 20 days from the date of this order. See id. This order
constitutes notice to all parties of the lack of a proper certification. See TEX. R. APP. P. 37.1.

       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: __February 3, 2022_____




       Hargesheiner, 182 S.W.3d at 913. The issues raised in appellant’s motion for new trial in
       the municipal court and again on appeal in the county court at law involve the revocation
       of deferred, thus his right of appeal would not be restricted by his earlier plea. See id.
       Accordingly, the certification should either state that this is not a plea-bargain case and
       appellant has the right of appeal or should state that appellant has waived the right to appeal
       and the record should be supplemented with further supporting documentation. See id.;
       Dears v. State, 154 S.W.3d 610, 613, 614–15 (Tex. Crim. App. 2005).